Citation Nr: 1617652	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-06 870	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hearing loss, left ear.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for abnormal menstrual cycle.

3.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for headaches.

4.  Entitlement to service connection for blurred vision, to include as secondary to allergic rhinitis.

5.  Entitlement to service connection for nausea, to include as secondary to allergic rhinitis.

6.  Entitlement to service connection for high blood pressure/hypertension, to include as secondary to allergic rhinitis.
7.  Entitlement to a compensable disability rating for service-connected right salpingectomy (now claimed as right fallopian tube).

8.  Entitlement to a compensable disability rating for service-connected hearing loss, right ear.

9.  Entitlement to a disability rating in excess of 30 percent for service-connected allergic rhinitis.

10.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to April 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010, April 2011, March 2014, and September 2014 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a travel board hearing before the undersigned in December 2015.

In June 2014, the Veteran perfected her substantive appeal (via VA Form 9) of a request to reopen the claim for service connection for headaches.  Although it does not appear that the issue has been certified to the Board, the Board will take jurisdiction in light of the perfected appeal.  

In February 2014, the RO issued a rating decision that denied the Veteran's claim for an increased rating for tinnitus.  The Veteran filed a timely notice of disagreement, and therefore the issue is in appellate status.  See Manlincon v. West, 12 Vet. App. 238 (1999).  It is discussed further in the REMAND portion of the decision below.

In June 2013, the Veteran resigned from her job, allegedly due to the impact of her service-connected disabilities.  See March 2014 VA Form 21-8940.  Thereafter, she completed vocational rehabilitation and has regained employment.  Nonetheless, the issue of entitlement to a TDIU, at least for a portion of the period on appeal, been raised by the evidence of record and is considered part and parcel of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2015 the Veteran perfected her substantive appeal (via VA Form 9) for the claim for an increased rating for sinusitis and, in doing so, she requested a travel board hearing before a member of the Board.  The Board acknowledges that the issue of entitlement to an increased rating for sinusitis has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board also acknowledges a September 2014 letter in which the Veteran asked to withdraw the claims for right and left ear hearing loss and headaches so that they could be reconsidered based on more recent VA examinations.  The Veteran is not represented in this case.  The Board has a duty to sympathetically read the filings of pro se applicants.  

In this case, although the Veteran requested that the claims be withdrawn, she asked that they be withdrawn so that they may be reconsidered based on more recent VA examinations.  This indicates she wants the claims to be adjudicated, and that she wants such adjudication to consider the newer evidence.  Thus, the Board believes that the most favorable course of action in this case is not to withdraw the appeals, but continue their adjudication.  In doing so, the Board will consider the more recent examinations that have been associated with the Veteran's claims file.  Otherwise, to withdraw the claims at this point would deprive the Veteran of the effective date available to her based on the currently filed claims.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A.  Travel Board Hearing

In her June 2014 substantive appeal, the Veteran requested a travel board hearing.  While this hearing was scheduled and held in December 2015, the specific issues of service connection for high blood pressure and nausea, as well as the requests to reopen claims for service connection for headaches and an abnormal menstrual cycle, were not discussed.  Accordingly, these four issues are remanded so that a travel board hearing may be scheduled.

B.  Missing VA Treatment Records

During the December 2015 hearing, the Veteran testified to receiving VA audiological examination in November 2015.  A review of the record shows that the claims file only contains VA treatment records through October 2015.  Accordingly, the claim for an increased rating for hearing loss, right ear, as well as the request to reopen the claim of service connection for hearing loss, left ear, are remanded so that these missing records may be obtained and associated with the claims file.

C.  Other Missing Records

In the December 2015 hearing, the Veteran testified to completing vocational rehabilitation.  Her vocational rehabilitation folder is not of record and must be obtained and associated with the claims file on remand.

Additionally, the Board acknowledges a March 2014 correspondence from the Social Security Administration (SSA) regarding whether the Veteran filed a claim for SSA disability benefits; however, it is unclear whether that did occur.  On remand, the AOJ should ask the Veteran if she did, in fact, file a disability claim with the SSA and, if so, those records must be obtained and associated with the claims file.

D.  Issuance of a Statement of the Case

A September 2014 rating decision denied the claim for an increased rating for tinnitus.  That same month, the Veteran initiated the appellate process for this claim by filing a timely of notice of disagreement; however, to date, a statement of the case (SOC) has not been issued.  Accordingly, this claim is remanded for the issuance of a SOC.  See Manlincon, 12 Vet. App. 238.


E.  TDIU

In June 2013, the Veteran resigned from her job, allegedly due to the impact of her service-connected disabilities.  See March 2014 VA Form 21-8940.  While she has apparently since regained employment, the issue of TDIU, at least for a portion of the period on appeal, is raised and considered part and parcel of the increased rating claims on appeal.  See Rice, 22 Vet. App. 447.  Remand is required to adjudicate this matter in the first instance.

Accordingly, the appeal is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for a TDIU claim.  This matter should only be returned to the Board if the Veteran perfects a timely appeal.

2.  Obtain any outstanding VA treatment records and any records related to the Veteran's participation in VA Vocational Rehabilitation.

3.  Ask the Veteran whether she has ever filed a claim for SSA disability benefits.  If so, obtain the complete SSA records associated with the disability claim, including any underlying medical records upon which a decision was based.

5.  Thereafter, issue a statement of the case for the claim of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

6.  Thereafter, schedule the Veteran for a Board hearing at the RO for the issues of:  1) whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for abnormal menstrual cycle; 2) whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for headaches; 3) entitlement to service connection for nausea, to include as secondary to allergic rhinitis; 4) entitlement to service connection for high blood pressure/hypertension, to include as secondary to allergic rhinitis.

7.  Finally, conduct any other necessary development and readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


